RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s amended specification, claim amendments, and remarks filed on 10/30/2020 have been received. In the response filed on 10/30/2020, claims 1, 3, and 7-9 were amended; and claims 22-24 were added. 
Applicant’s information disclosure statements filed on 11/4/2020 and 12/15/2020 have been received.
Claims 1, 3, 5-19, and 22-24 are pending. Claims 2, 4, 20, and 21 are canceled.  Claims 1, 3, 5-19, and 22-24 are rejected. 

Non-compliant Amendment
Per 37 CFR 1.121(c), the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended”.
In the claims filed on 8/7/2018, claim 18 included a comma at the end of the claim. In the claims filed on 10/30/2020, claim 18 has the status identifier of “(Original)” and was amended omitting the comma at the end of the claim. Therefore, the 10/30/2020 claims improperly amended claim 18. In the interest of compact prosecution, the claims are examined on their merits.

Information Disclosure Statement
The information disclosure statement filed 11/4/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the citation “MERINO et al., "Progress and Challenges in Enzyme Development for Biomass Utilization", Advances in Biochemical Engineering/Biotechnology, pp. 95-120, Vol. 108” lacks a publication date. 
The information disclosure statement has been placed in the application file, but the reference has not been considered as to the merits. 
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Withdrawn Rejections
The rejections, made of record in the office action mailed on 8/7/2020, that are not repeated have been withdrawn due to applicant’s amendment filed on 10/30/2020.

Claim Objections
Claim 18 is objected to because it lack a comma at the end of the claim. Correction is required. 
Claim 24 is objected to because the word “of” in the phrase “neutralized with concentrated hydrochloric acid of concentrated sulfuric acid” (emphasis added) should be an “or”. Correction is required. 

Claim Rejections - 35 USC § 112
Rejections under 35 U.S.C. 112(b)/ pre-AIA  35 U.S.C. 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:


Claims 6, 7, 9, and 22-24 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 is indefinite because the “biomass” term is ambiguous. Claim 6 depends from claim 1. Claim 1 recites “the biomass”, “de-esterified biomass”, and “ammonia pretreated biomass”. It is not clear which of the claim 1 biomasses represent the claim 6 biomass. 

Claim 9
Claim 9 is indefinite because the meaning of the phrase “wherein the pretreating step reduces density in the densified de-esterified biomass” is not clear. The claim requires mutually exclusive steps to be present. Claim 9 depends from claims 1 and 8. 
Claim 1 recites a pretreating method that comprises two steps, treatment with an alkali and treatment “with ammonia to produce de-esterified ammonia pretreated biomass”. 
Claim 8 recites “the biomass is first densified after the de-esterifying step”. 
Claim 9 recites “the pretreating step reduces density in the densified de-esterified biomass”. 
In summary, claims 1, 8, and 9 require the following steps in the following order:
Biomass pretreatment comprising:
Alkali treatment (claim 1, ln. 2);
Ammonia treatment “to produce de-esterified ammonia pretreated biomass” (claim 1, ln. 4-5)
Biomass first densified after the de-esterifying step (claim 8)
The pretreating step reduces density in the densified de-esterified biomass” (claim 9).
In claim 8, the biomass is not densified until after the claim 1 steps. However, claim 9 requires the steps of claim 1 to retroactively act on the densified material of 

Claims 22-24
Claim 22 is indefinite because the phrase “the amount” lacks antecedent basis. Claim 22 recites the limitation "wherein the ammonia is used in the pretreating step at a reduced amount as compared to the amount used when pretreating biomass that has not been de-esterified" (emphasis added) in lines 7-8. The claim does not recite a step of pretreating biomass that has not been de-esterified. The claim does not recite an amount used in that non-recited step of pretreating biomass that has not been de-esterified. Therefore, the “the amount” used in a step that is not actually performed in the claim lacks antecedent basis.   There is insufficient antecedent basis for this limitation in the claim.
Claim 22 is indefinite because the meaning of “reduced amount” in the phrase “the ammonia is used in the pretreating step at a reduced amount as compared to the amount used when pretreating biomass that has not been de-esterified” (emphasis added) is not clear. A claim may be rendered indefinite by reference to an object that is variable. MPEP 2173.05(b). The claim does not recite a step of pretreating biomass that has not been de-esterified. The claim does not recite an amount used in that non-recited step of pretreating biomass that has not been de-esterified. One having ordinary skill in the art recognizes there are a plurality of different “ammonia pretreatment” processes. Each different process type may use a different amount of ammonia. Each actual process may use a different amount of ammonia. Simply referencing an un-claimed process that uses an unclaimed amount of ammonia fails to provide a clear starting point from which to measure the “reduced amount”. Since there is no clear basis for comparison, the meaning of the term “reduced amount” is not clear. 
Claim 23 is indefinite because “the amount” is ambiguous. Claim 23 depends from claim 22. Claim 22 recites two amounts of ammonia, i.e., “a reduced amount” in line 7, and “the amount” in lines 7-8. It is not clear which of the two amounts are 
Claim 23 is indefinite because the meaning of the phrase “the amount is reduced by up to 5%” is not clear. A claim may be rendered indefinite by reference to an object that is variable. MPEP 2173.05(b). Claim 23 depends from claim 22. Neither claim recites a step of pretreating biomass that has not been de-esterified. Neither claim recites an amount used in that non-recited step of pretreating biomass that has not been de-esterified. As discussed above, one having ordinary skill in the art recognizes there are a plurality of different “ammonia pretreatment” processes. Each different process type may use a different amount of ammonia. Each actual process may use a different amount of ammonia. Simply referencing an un-claimed process that uses an unclaimed amount of ammonia fails to provide a clear starting point from which to measure the “reduced amount” or a reduced amount that is “reduced by up to 5%”. Since there is no clear basis for comparison, the meaning of the phrase “the amount is reduced by up to 5%” is not clear.
Claim 24 is indefinite because “the pretreating step” is ambiguous. Claim 24 depends from claim 22. Claim 22 recites two “pretreating” steps. Specifically, claim 22 recites a “method of pretreating biomass” that comprises two sub-steps. The first sub-step is a “de-esterifying” step (ln. 2-3). The second sub-step is a step of “pretreating the de-esterified biomass with ammonia” (ln. 4). It is not clear whether claim 24’s “pretreating step” is modifying claim 22’s method of pretreating (claim 22, ln. 1) or whether claim 24’s “pretreating step” is modifying claim 22’s sub-step of “pretreating the de-esterified biomass with ammonia” (claim 22, ln. 4).
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 




The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9, 18, and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9
Claim 9 is rejected because it fails to include all the limitations of the claim upon which it depends.  Claim 9 depends from claims 1 and 8. 
Claim 1 recites a pretreating method that comprises two steps, treatment with an alkali and treatment “with ammonia to produce de-esterified ammonia pretreated biomass”. 
Claim 8 recites “the biomass is first densified after the de-esterifying step”. 
Claim 9 recites “the pretreating step reduces density in the densified de-esterified biomass”. 
In summary, claims 1, 8, and 9 require the following steps in the following order:
Biomass pretreatment comprising:
Alkali treatment (claim 1, ln. 2);
Ammonia treatment “to produce de-esterified ammonia pretreated biomass” (claim 1, ln. 4-5)
Biomass first densified after the de-esterifying step (claim 8)
The pretreating step reduces density in the densified de-esterified biomass” (claim 9).
In claim 8, the biomass is not densified until after the claim 1 steps. However, claim 9 requires the steps of claim 1 to be performed on densified biomass. As such, claim 9 eliminates claim 8’s requirement that the biomass is first densified after the steps of claim 1. 

Claims 18 and 19
Claim 18 fails to further limit the subject matter of the claim upon which it depends. Claim 18 depends from claim 1. Claim 1 recites an “alkali at a concentration from about 2% to 8%”. Claim 18 recites “the alkali is present in a concentration from 2% to about 8%”. Since claim 18 recites the same range as claim 1, claim 18 fails to further limit the subject matter of the claim upon which it depends.
Claim 19 fails to further limit the subject matter of the claim upon which it depends. Claim 19 depends from claim 1. Claim 1 recites an “alkali at a concentration from about 2% to 8%”. Claim 19 recites “the alkali is present in a concentration of no more than 8 %”. Since claim 19 does not require a range any different from the range of claim 1, claim 19 fails to further limit the subject matter of the claim upon which it depends.
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 5-19, and 22-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bals et al., US 2013/0196398 A1; in view of Mahamuni et al., US 2012/0111322 A1; Chang et al., Oxidative Lime Pretreatment of High-Lignin Biomass; and Jain et al., US 2015/0087030 A1; as evidenced by Sankh et al., US 2017/0145456 A1.
Regarding claims 1, 3, 18, and 19: Bals discloses a method of pretreating biomass comprising a “pretreatment step” (para 0031). 
Bals discloses the “pretreatment step” is any step intended to alter native biomass so it can be more efficiently and economically converted to reactive intermediate chemical compounds such as sugars, organic acids, etc., which can then be further processed to a variety of end products such as ethanol, iso-butanol, long chain alkanes etc. (para 0031). 
Bals discloses the “pretreatment step” reduces the interference of lignin with biomass conversion and by hydrolyzing some of the structural carbohydrates, which increases their enzymatic digestibility and accelerating the degradation of biomass to useful products (para 0031). Bals discloses the “pretreatment step” may include treatment with an alkali (para 0031). Bals discloses alkali treatments include ammonia, ammonium hydroxide, sodium hydroxide, lime, and the like (para 0031). Bals discloses ammonia treatment may be Ammonia Fiber Expansion (hereinafter AFEX, para 0033). 

Order of steps (de-esterifying the biomass with an alkali and pretreating the de-esterified biomass with ammonia)
Bals does not expressly disclose the “pretreatment step” comprises two sub-steps which include performing a treatment with an alkali then a treatment with ammonia. 
Mahamuni is drawn to a method for treating biomass so as to convert the biomass into a useful form (abstract). Mahamuni discloses examples of co-processing or pre-processing stages including base, AFEX, ammonia, and other stages to enhance a desired effect (abstract). Mahamuni discloses pretreatment is performed in order to alter the structure of cellulosic biomass to make cellulose/hemicellulose more accessible to the enzymes that convert the carbohydrate polymers into fermentable 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to perform a “pretreatment step” that may include treatments with ammonia, ammonium hydroxide, sodium hydroxide, lime, AFEX, and the like, as taught in Bals, wherein the “pretreatment step” comprises two sub-steps which include performing a treatment with an alkali (lime) then a treatment with ammonia (AFEX), as taught in Mahamuni, to obtain a method of pretreating biomass comprising treatment with an alkali and a treatment of the alkali treated biomass with ammonia. One of ordinary skill in the art at the time the invention was filed would have been motivated to pretreating biomass with an alkali treatment followed by an ammonia treatment because it removes acetyl and various uronic acid substitutions on hemicellulose that reduce the accessibility of hemicellulose and cellulose to enzymes (Mahamuni, para 0053 and 0059); and cause swelling, leading to decreased degree of polymerization (DP) and crystallinity, increased internal surface area, disruption of the lignin structure, and separation of structural linkages between lignin and carbohydrates (Mahamuni, para 0053). 


Alkali concentration from about 2% to 8% alkali in water (claims 1 and 18)
Bals discloses biomass refer to virtually any plant-derived organic matter containing cellulose and/or hemicellulose as its primary carbohydrates (para 0028). 
Bals discloses biomass examples including agricultural crop wastes and residues, corn stover, wheat straw, rice straw, sugar cane bagasse, woody energy crops, wood wastes, trees, fruit trees, apple trees, orange trees, softwood forest thinnings, barky wastes, sawdust, paper and pulp industry waste streams, wood fiber, grass crops, prairie grasses, prairie cord grass, switch grass, big bluestem, little bluestem, side oats grama, yard waste, grass clippings, leaves, tree clippings, brush, and vegetable processing waste (para 0028). 
Mahamuni discloses biomass includes lignocellulosic biomass (para 0038). Mahamuni discloses biomass examples including corn stover, corn fiber, pine wood, popular, wheat straw, switch grass, office paper, hardwood stems, softwood stems, nut shells, corn cobs, grasses, paper, sorted refuse, leaves, cotton seed hairs, newspaper, waste papers from chemical pulps, solid cattle manure, coastal Bermuda grass, and swine waste (para 0039, Table I). Mahamuni discloses the process of lime pretreatment involves slurrying the lime with water (para 0058).
Bals and Mahamuni do not disclose the alkali concentration in water.
Chang is drawn to treating biomass with lime to enhance the enzymatic digestibility (p. 1, Abstract). Chang discloses treating biomass with lime in the presence of water (p. 3, Lime Pretreatment). Chang discloses lime pretreatment comprising 0.05 to 0.3 g lime/g biomass and water in the range of 6 to 16 mL/g biomass (p. 10, Table 5). These amounts of lime and water per unit biomass convert to a range of a concentration of lime based on water of 0.3125% (Sample calculation: 0.05 g lime/16 g water*100%) to 5% (Sample calculation: 0.3 g lime/6 g water*100%). Chang discloses lime pretreatment comprising 0.3 g lime/g biomass and 9 mL water/g biomass (p. 10, Table 5). These amounts of lime and water per unit biomass convert to a concentration of lime based on water of about 3.33% (Sample calculation: 0.3 g lime/9 g water*100%). Chang discloses the lime pretreatment levels forms sugars (p. 11, fig 1B).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to treat biomass with lime, as taught in Bals and 
Additionally, Jain is drawn to alkali pretreatment of biomass (abstract). Jain discloses many methods of pretreatment currently exist for lignocellulosic biomass including physical pretreatment and chemical pretreatment (para 0007). 
Jain discloses pretreatment methods include ammonia treatment (ammonia soaking and recycle percolation, ammonia fiber expansion, para 0007) and alkaline pretreatment (para 0008). Jain discloses the pretreated lignocellulosic biomass feedstock can be fermented to form biofuel and ethanol (para 0011). Jain discloses exemplary biomass includes corn fiber, corn stover, dried distillers' grains with solubles (DDGS), wheat straw, rice straw, soybean residues, hardwood, softwood, bagasse, miscanthus, reed, flax, corn husks, corn cobs, forestry residue, organic components of municipal and industrial wastes, sludge from paper manufacture, waste paper, newspaper, corrugated cardboard, waste wood, sawdust, wood chips, rice hulls, rice hulls, straw, bagasse, starch from corn, wheat oats, and barley, bark, fiberboard industry waste, bagasse pity, molasses, food waste, food processing waste, and combinations of the above (para 0053). Jain discloses the pretreatment improves release of polysaccharides from a lignocellulosic feedstock, which can form fermentable sugars (para 0038). Jain discloses the alkali can be sodium hydroxide, potassium hydroxide, calcium hydroxide, magnesium hydroxide, lithium hydroxide, ammonium hydroxide, or mixtures thereof (para 0045). Jain discloses a pretreatment comprising combining biomass with alkali in ranges of up to about 10% (para 0011), up to about 5%, in an amount of between about 1% and about 5%, or in an amount of about 3% (para 0047). Jain discloses the pretreatment is in an aqueous solution (para 0037). Jain discloses the specific concentration of the alkaline component can vary, generally depending upon the specific characteristics of the biomass as well as the process parameters (para 0047). Jain discloses the alkali treatment facilitates lignin degradation 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to treat biomass with alkaline, as taught in Bals and Mahamuni, wherein the concentration of lime in water is in the range of up to about 10%, up to about 5%, in an amount of between about 1% and about 5%, or in an amount of about 3%, as taught in Jain, to obtain a method of pretreating biomass comprising treating the biomass with an alkali at a concentration from about 2% to 8% alkali in water. One of ordinary skill in the art at the time the invention was filed would have been motivated to treat the biomass with an alkali at a concentration from about 2% to 8% alkali in water to facilitate lignin degradation through breakage of aryl ether linkages (Jain, para 0046) and produce fermentable sugars (Jain, para 0036). 
Finally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. MPEP 2144.05 II. In the present case, the prior art discloses the conventional nature of lime treatment prior to ammonia treatment. As such, the alkali concentration represents the mere carrying forward of an original patented conception involving only change of proportions or degree. Therefore, the claimed invention is not such an invention as will sustain a patent.

Without neutralizing the de-esterified biomass
Bals does not require neutralizing the alkali treated biomass. 

As such, the prior art suggests the conventional nature of alkali treatment followed by ammonia treatment with no intervening neutralization step. 

Properties
With respect to the property of the alkali that “de-esterify[ies]” the biomass and “cleav[es] ester linkages”: The phrase does not patentably distinguish the claims from the prior art for the following reasons. 
Per MPEP 2112.02, the discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using (emphasis added). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. 
In the present case, the prior art discloses alkali treatment. As evidenced by Sankh, alkali treatment de-esterifies biomass (para 0033). Therefore, it is known in the art that alkali treatment cleaves ester linkages and de-esterifies biomass. As such, the claimed “use” (“de-esterifying” and “to cleave ester linkages”) represents a known use alkali treatment. So, the “use”, i.e. (“de-esterifying” and “to cleave ester linkages”) is not based upon and unknown property. Therefore, the present situation does not represent “the discovery of a new use for an old structure based on unknown properties” (emphasis added). 
Also note the discussions of In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) in MPEP 2112.02. 
In May, the claims were directed to a method of effecting nonaddictive analgesia in animals. The prior art disclosed the same compounds for effecting analgesia but which was silent as to addiction. In that case, the court affirmed rejections of the product claim (compound), but reversed the rejections that recited a process of using a new compound. The court relied on evidence showing that the non-addictive property of the new compound was unexpected.
of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation (emphasis added). The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. The court stated that "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original). 
In the present case, the prior art suggests the claimed process steps (treatment with alkali and treatment with ammonia). The “use”, i.e. , is directed to the result or property of the composition and the process steps. As such, the “use” (“de-esterifying” and “to cleave ester linkages”) is tantamount only to finding a property in the old composition.
With respect to the “amide concentration in the de-esterified ammonia pretreated biomass” in claim 1 and claim 3: The prior art does not expressly recognize the amide concentration in the ammonia pretreated biomass. However, one having ordinary skill in the art at the time the invention was filed would expect the concentration of amide in the process suggested in the prior art to be within the claimed range because the prior art suggests subjecting the claimed materials to the claimed steps.
Regarding claim 5: Bals discloses steps alkali includes sodium hydroxide, lime, and the like (para 0031). Mahamuni discloses treatment with bases (para 0049), NaOH (para 0049); and lime (para 0056). Chang discloses treating biomass with lime (p. 3, Lime Pretreatment). Jain discloses the alkali can be sodium hydroxide, potassium hydroxide, calcium hydroxide, magnesium hydroxide, lithium hydroxide, ammonium hydroxide, or mixtures thereof (para 0045).
Regarding claim 6: Biomass inherently has a density. The claim does not recite performing any actual manipulative step on biomass. Since all biomass has a density, all biomass is encompassed within the breadth of the recited “densified biomass”.

Regarding claim 7: As discussed above, the prior art discloses alkali treatment followed by ammonia treatment (Mahamuni, para 0051). The prior art does not expressly recognize the process of subjecting biomass to alkali treatment followed by ammonia treatment reduces the density of the biomass. However, one having ordinary skill in the art at the time the invention was filed would expect the process of subjecting biomass to alkali treatment followed by ammonia treatment reduces the density of the biomass because the prior art suggests subjecting the claimed materials to the claimed steps. Bals discloses densifying the treated biomass to produce densified biomass (para 0053). Bals discloses the pretreated biomass may be animal feed (para 0015).
Regarding claim 8: Bals discloses densifying the treated biomass to produce densified biomass (para 0053). 
Regarding claim 9: As discussed in the 35 USC 112 rejections above, claim 9 is indefinite and fails to further limit the claim from which is depends. The phrase “wherein the pretreating step reduces density in the densified de-esterified biomass to produce reduced-density de-esterified biomass” is interpreted to recite properties flowing from the pretreatment step. 
As discussed above, the prior art discloses alkali treatment followed by ammonia treatment (Mahamuni, para 0051). The prior art does not expressly recognize the process of subjecting biomass to alkali treatment followed by ammonia treatment “wherein the pretreating step reduces density in the densified de-esterified biomass to produce reduced-density de-esterified biomass”. However, one having ordinary skill in the art at the time the invention was filed would expect the process of subjecting biomass to alkali treatment followed by ammonia treatment “reduces density in the densified de-esterified biomass to produce reduced-density de-esterified biomass” because the prior art suggests subjecting the claimed materials to the claimed steps. Bals discloses densifying the treated biomass to produce densified biomass (para 0053). Bals discloses the pretreated biomass may be animal feed (para 0015).
Regarding claim 10: Bals discloses densifying the biomass to produce densified biomass (para 0053). 

Regarding claim 13: Bals discloses biomass including plant matter (para 0027) and switch grass (para 0028).
Bals not disclose distiller's dry grain DDGS. 
Jain discloses the pretreated lignocellulosic biomass feedstock can be fermented to form  biofuel and ethanol (para 0011). 
Jain discloses exemplary biomass includes corn fiber, corn stover, dried distillers' grains with solubles (DDGS), wheat straw, rice straw, soybean residues, hardwood, softwood, bagasse, miscanthus, reed, flax, corn husks, corn cobs, forestry residue, organic components of municipal and industrial wastes, sludge from paper manufacture, waste paper, newspaper, corrugated cardboard, waste wood, sawdust, wood chips, rice hulls, rice hulls, straw, bagasse, starch from corn, wheat oats, and barley, bark, fiberboard industry waste, bagasse pity, molasses, food waste, food processing waste, and combinations of the above (para 0053). Jain discloses the pretreatment improves release of polysaccharides from a lignocellulosic feedstock, which can form fermentable sugars (para 0038).
It would have been obvious to one having ordinary skill in the art at the time of invention to substitute the biomass, as taught in Bals, with Distillers Dried Grains with Solubles (DDGS), as taught in Jain, to obtain a method of pretreating biomass wherein the biomass is Distillers Dried Grains with Solubles (DDGS). In the present case, one having ordinary skill in the art at the time of invention would expect the substitution would yield the predictable result of obtaining a biomass pretreatment comprising steps of de-esterification and treatment with ammonia wherein the biomass is Distillers Dried Grains with Solubles (DDGS). One having ordinary skill in the art at the time of invention would expect success because Jain discloses the Distillers Dried Grains with Solubles (DDGS) can be treated with the pretreatment steps disclosed in Bals, Mahamuni, and Chang. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B.

Regarding claim 16: Bals discloses the ammonia pretreatment is liquid ammonia pretreatment (liquid ammonia fiber expansion (AFEX) pretreatment, p. 20, claim 8). 
Regarding claim 17: Bals discloses the ammonia pretreatment is liquid ammonia pretreatment (liquid ammonia fiber expansion (AFEX) pretreatment, p. 20, claim 8). Bals discloses lignocellulosic biomass (para 0028). The biomass has some density value. Thus, Bals is encompassed within the breadth of a densified cellulosic conversion liquid ammonia pretreatment. 
Regarding claims 22 and 23: Bals discloses a method of pretreating biomass comprising a “pretreatment step” (para 0031). Bals discloses the “pretreatment step” is any step intended to alter native biomass so it can be more efficiently and economically converted to reactive intermediate chemical compounds such as sugars, organic acids, etc., which can then be further processed to a variety of end products such as ethanol, iso-butanol, long chain alkanes etc. (para 0031). 
Bals discloses the “pretreatment step” reduces the interference of lignin with biomass conversion and by hydrolyzing some of the structural carbohydrates, which  increases their enzymatic digestibility and accelerating the degradation of biomass to useful products (para 0031). Bals discloses the “pretreatment step” may include treatment with an alkali (para 0031). Bals discloses alkali treatments include ammonia, ammonium hydroxide, sodium hydroxide, lime, and the like (para 0031). Bals discloses ammonia treatment may be Ammonia Fiber Expansion (hereinafter AFEX, para 0033). 

Order of steps (de-esterifying the biomass with an alkali and pretreating the de-esterified biomass with ammonia)

Mahamuni is drawn to a method for treating biomass so as to convert the biomass into a useful form (abstract). Mahamuni discloses examples of co-processing or pre-processing stages including base, AFEX, ammonia, and other stages to enhance a desired effect (abstract). Mahamuni discloses pretreatment is performed in order to alter the structure of cellulosic biomass to make cellulose/hemicellulose more accessible to the enzymes that convert the carbohydrate polymers into fermentable sugars (para 0047). Mahamuni discloses pretreatment steps including treatment with bases (para 0049), NaOH (para 0049); lime (para 0056); and AFEX (para 0061). Mahamuni discloses lime treatment followed by AFEX treatment (para 0051). Mahamuni discloses the process of lime pretreatment involves slurrying the lime with water (para 0058). Mahamuni discloses a useful effect of the alkaline pretreatment is the removal of lignin from the biomass, which improves the reactivity of the remaining polysaccharides (para 0059). Mahamuni discloses alkali pretreatments remove acetyl and the various uronic acid substitutions on hemicellulose (para 0059). Mahamuni discloses alkaline pretreatment removes acetyl and various uronic acid substitutions on hemicellulose that reduce the accessibility of hemicellulose and cellulose to enzymes (para 0053 and 0059). Mahamuni discloses alkaline pretreatment of lignocellulosic materials may cause swelling, leading to decreased degree of polymerization (DP) and crystallinity, increased internal surface area, disruption of the lignin structure, and separation of structural linkages between lignin and carbohydrates (para 0053). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to perform a “pretreatment step” that may include treatments with ammonia, ammonium hydroxide, sodium hydroxide, lime, AFEX, and the like, as taught in Bals, wherein the “pretreatment step” comprises two sub-steps which include performing a treatment with an alkali (lime) then a treatment with ammonia (AFEX), as taught in Mahamuni, to obtain a method of pretreating biomass comprising treatment with an alkali and a treatment of the alkali treated biomass with ammonia. One of ordinary skill in the art at the time the invention was filed would have 

Alkali concentration from about 2% to 8% alkali in water 
Bals discloses biomass refer to virtually any plant-derived organic matter containing cellulose and/or hemicellulose as its primary carbohydrates (para 0028). 
Bals discloses biomass examples including agricultural crop wastes and residues, corn stover, wheat straw, rice straw, sugar cane bagasse, woody energy crops, wood wastes, trees, fruit trees, apple trees, orange trees, softwood forest thinnings, barky wastes, sawdust, paper and pulp industry waste streams, wood fiber, grass crops, prairie grasses, prairie cord grass, switch grass, big bluestem, little bluestem, side oats grama, yard waste, grass clippings, leaves, tree clippings, brush, and vegetable processing waste (para 0028). 
Mahamuni discloses biomass includes lignocellulosic biomass (para 0038). Mahamuni discloses biomass examples including corn stover, corn fiber, pine wood, popular, wheat straw, switch grass, office paper, hardwood stems, softwood stems, nut shells, corn cobs, grasses, paper, sorted refuse, leaves, cotton seed hairs, newspaper, waste papers from chemical pulps, solid cattle manure, coastal Bermuda grass, and swine waste (para 0039, Table I). Mahamuni discloses the process of lime pretreatment involves slurrying the lime with water (para 0058).
Bals and Mahamuni do not disclose the alkali concentration in water.
Chang is drawn to treating biomass with lime to enhance the enzymatic digestibility (p. 1, Abstract). Chang discloses treating biomass with lime in the presence of water (p. 3, Lime Pretreatment). Chang discloses lime pretreatment comprising 0.05 to 0.3 g lime/g biomass and water in the range of 6 to 16 mL/g biomass (p. 10, Table 5). These amounts of lime and water per unit biomass convert to a range of a concentration 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to treat biomass with lime, as taught in Bals and Mahamuni, wherein the concentration of lime in water is in the range of 0.3125% to 5%, as taught in Chang, to obtain a method of pretreating biomass comprising treating the biomass with an alkali at a concentration from about 2% to 8% alkali in water. One of ordinary skill in the art at the time the invention was filed would have been motivated to treat the biomass with an alkali at a concentration from about 2% to 8% alkali in water to form sugar from the biomass (Chang, p. 11, fig 1B).
Additionally, Jain is drawn to alkali pretreatment of biomass (abstract). Jain discloses many methods of pretreatment currently exist for lignocellulosic biomass including physical pretreatment and chemical pretreatment (para 0007). 
Jain discloses pretreatment methods include ammonia treatment (ammonia soaking and recycle percolation, ammonia fiber expansion, para 0007) and alkaline pretreatment (para 0008). Jain discloses the pretreated lignocellulosic biomass feedstock can be fermented to form  biofuel and ethanol (para 0011). Jain discloses exemplary biomass includes corn fiber, corn stover, dried distillers' grains with solubles (DDGS), wheat straw, rice straw, soybean residues, hardwood, softwood, bagasse, miscanthus, reed, flax, corn husks, corn cobs, forestry residue, organic components of municipal and industrial wastes, sludge from paper manufacture, waste paper, newspaper, corrugated cardboard, waste wood, sawdust, wood chips, rice hulls, rice hulls, straw, bagasse, starch from corn, wheat oats, and barley, bark, fiberboard industry waste, bagasse pity, molasses, food waste, food processing waste, and combinations of the above (para 0053). Jain discloses the pretreatment improves release of polysaccharides from a lignocellulosic feedstock, which can form fermentable sugars (para 0038). Jain discloses a pretreatment comprising combining biomass with 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to treat biomass with alkaline, as taught in Bals and Mahamuni, wherein the concentration of lime in water is in the range of up to about 10%, up to about 5%, in an amount of between about 1% and about 5%, or in an amount of about 3%, as taught in Jain, to obtain a method of pretreating biomass comprising treating the biomass with an alkali at a concentration from about 2% to 8% alkali in water. One of ordinary skill in the art at the time the invention was filed would have been motivated to treat the biomass with an alkali at a concentration from about 2% to 8% alkali in water to facilitate lignin degradation through breakage of aryl ether linkages (Jain, para 0046) and produce fermentable sugars (Jain, para 0036). 
Finally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. MPEP 
With respect to the phrase “wherein the ammonia is used in the pretreating step at a reduced amount as compared to the amount used when pretreating biomass that has not been de-esterified” (claim 22) and “wherein the amount is reduced by up to 5%” (claim 23): One having ordinary skill in the art would expect “the ammonia is used in the pretreating step at a reduced amount as compared to the amount used when pretreating biomass that has not been de-esterified” because the prior art suggests the conventional nature of alkali treatment followed by ammonia treatment (Mahamuni, para 0051). 
Additionally, the discussion of MPEP 2144.05 II applies here as above. In the present case, the prior art discloses the conventional nature of lime treatment prior to ammonia treatment. As such, the ammonia concentration represents the mere carrying forward of an original patented conception involving only change of proportions or degree. Therefore, the claimed invention is not such an invention as will sustain a patent.

Properties
With respect to the property of the alkali that “de-esterify[ies]” the biomass and “cleav[es] ester linkages”: The phrase does not patentably distinguish the claims from the prior art for the following reasons. The discussions of MPEP 2112.02, In re May, and In re Tomlinson apply here as above. 
Under the concepts discussed in MPEP 2112.02: In the present case, the prior art discloses alkali treatment. As evidenced by Sankh, alkali treatment de-esterifies biomass (para 0033). Therefore, it is known in the art that alkali treatment cleaves ester linkages and de-esterifies biomass. As such, the claimed “use” (“de-esterifying” and “to cleave ester linkages”) represents a known use alkali treatment. So, the “use”, i.e. (“de-esterifying” and “to cleave ester linkages”) is not based upon and unknown property. unknown properties” (emphasis added). 
Under the concepts discussed in In re May and In re Tomlinson: In the present case, the prior art suggests the claimed process steps (treatment with alkali and treatment with ammonia). The “use”, i.e. , is directed to the result or property of the composition and the process steps. As such, the “use” (“de-esterifying” and “to cleave ester linkages”) is tantamount only to finding a property in the old composition.
With respect to the “amide concentration in the de-esterified ammonia pretreated biomass”: The prior art does not expressly recognize the amide concentration in the ammonia pretreated biomass. However, one having ordinary skill in the art at the time the invention was filed would expect the concentration of amide in the process suggested in the prior art to be within the claimed range because the prior art suggests subjecting the claimed materials to the claimed steps.
Regarding claim 24: Bals discloses the “pretreatment step” may include treatment with hydrochloric acid (para 0031). 
With respect to the order of performing the steps (i.e., treating with acid “prior to the pretreating step”), it would have been obvious to one of ordinary skill in the art at the time of invention to treat biomass with acid “prior to the pretreating step” because it has been held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In the present case, Bals discloses pretreatments steps include treatment with acid, treatment with alkali, and treatment with ammonia. As such, the selection of the order of performing process steps is prima facie obvious. MPEP 2144.04 IV C.
With respect to the “concentrated” hydrochloric acid, the discussion of MPEP 2144.05 II applies here as above. In the present case, the prior art discloses the conventional nature of hydrochloric acid treatment. As such, the hydrochloric acid concentration represents the mere carrying forward of an original patented conception involving only change of proportions or degree. Therefore, the claimed invention is not such an invention as will sustain a patent.

Response to Arguments
35 USC 112 Rejections
Applicant's arguments filed 10/30/2020 have been fully considered but they are not persuasive. 
Applicant argues “the biomass” in claim 6 is clear because claim 1 includes various adjectives preceding the plurality of biomasses recited in the claim (remarks, p. 8). Examiner is not persuaded by this argument. Each of claim 1’s adjective modified biomasses are still biomasses. Furthermore, claim 6 does not recite any actual manipulative step that densifies any particular biomass. As such, claim 6’s term “biomass” is ambiguous. 

35 USC 103 Rejections
Applicant's arguments have been considered but are moot in view of the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571) 270-7372.  The examiner can normally be reached on M-F, 9 am-4 pm, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WALTER A MOORE/Primary Examiner, Art Unit 3619